Citation Nr: 0528420	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  03-29 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for a bipolar disorder, 
currently evaluated as 70 percent disabling, to include the 
issue of a rating higher than 50 percent between April 15, 
1992 and November 17, 2004.


REPRESENTATION

Veteran represented by:	Melinda K. Hart, Attorney-at- 
Law


WITNESSES AT HEARING ON APPEAL

Veteran and his mother





ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1983 to 
November 1989. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted service connection 
for a major depressive disorder, and assigned an evaluation 
of 10 percent disabling effective April 15, 1992, and an 
evaluation of 30 percent effective April 24, 2001.

The veteran filed his notice of disagreement (NOD) in 
September 2002, a Statement of the Case (SOC) was issued in 
September 2003, and the veteran perfected his appeal later 
that month.  During the pendency of this appeal, the RO 
increased the veteran's evaluation from 10 to 50 percent 
disabling effective April 15, 1992, and from 30 to 70 percent 
disabling from November 17, 2004.  However, in a claim for an 
original or an increased rating, the claimant will generally 
be presumed to be seeking the maximum benefit allowed by law 
and regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  As such, 
the veteran's claim remains active.    

In August 1994, the veteran had a hearing before a hearing 
officer at the RO.


FINDING OF FACT

The competent medical evidence shows that the veteran's 
psychiatric disorder rendered the veteran demonstrably unable 
to retain employment.

CONCLUSION OF LAW

The criteria for a 100 percent disability rating for a 
psychiatric disorder effective April 15, 1992 have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.130, 
Diagnostic Code (DC) 9410 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a), 4.1.  Where entitlement to compensation has been 
established and a higher initial disability rating is at 
issue, consideration must be given to a longitudinal picture 
of the veteran's disability to determine if the assignment of 
separate ratings for separate periods of time, a practice 
known as "staged" ratings, is warranted.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).


If a question exists as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.

The current rating schedule for mental disorders is based 
upon the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV), and mental disorders, including bipolar 
disorder, are specifically rated under 38 C.F.R. §§ 4.125-
4.130, DCs 9201-9440.  However, the Board notes that during 
the course of this appeal the regulations for rating 
disabilities of mental disorders were revised effective 
November 7, 1996.  61 Fed. Reg. 52,695 (Oct. 8, 1996).  
Accordingly, the Board will consider all applicable versions 
of the rating criteria, as did the RO.  However, only the new 
criteria are to be applied as of that effective date (i.e., 
at no earlier date).  See VAOPGCPREC 3-2000 (Apr. 10, 2000).

Prior to November 7, 1996, a 100 percent evaluation was 
warranted where the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; when totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggravated energy 
resulting in profound retreat from mature behavior must be 
demonstrated; or when a veteran is demonstrably unable to 
obtain or retain employment.  See 38 C.F.R. § 4.132, DC 9410;  
Johnson v. Brown, 7 Vet. App. 95 (1994).

A 70 percent evaluation was warranted where the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired; or where the 
psychoneurotic symptoms have been of such severity and 
persistence to cause severe impairment in the ability to 
obtain or retain employment.  Id.

A 50 percent disability rating was assigned when a veteran's 
ability to establish or maintain effective or favorable 
relationships with people was considerably impaired; or where 
by reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels have been so reduced as to 
result in considerable industrial impairment.  Id.

A review of the veteran's Officer Evaluation Reports (OER) 
reveals that for the period from June 1989 to his discharge 
in November 1989, the veteran's work performance "oscillated 
between superior and marginally satisfactory" and was 
ultimately deemed by his senior rater to be only marginally 
satisfactory overall.  The report indicated that the veteran 
was unable to perform without detailed, intense supervision 
and guidance, and that "his potential for future service in 
(the) Army was limited."

The veteran was honorably discharged from military service in 
November 1989.  In April 1992, he filed a claim for VA 
compensation for a psychiatric disability.

Private medical records from a clinical psychologist show 
that during counseling in April 1992 the veteran reported 
that onset of his depression and anxiety began three to four 
years earlier during his period of active duty when he 
reportedly underwent a mental or emotional breakdown.  The 
veteran indicated that he experienced a prolonged decline in 
his ability to function and that he went from being a well-
rated military officer who was recommended for promotion down 
to a point where he was rated as being no longer able to 
carry out normal completion of any task without constant 
supervision.  Since service, the veteran asserted that he had 
been unable to maintain regular employment.  The psychologist 
noted that the veteran was a depressed man, manifesting 
anxiety and agitation, but who did not have a completely flat 
affect and who was fairly well organized in his thinking.  
The psychologist assessed the veteran with reactive 
depression, and indicated that he might be suicidal.

In May 1992, the veteran underwent a VA examination at which 
he reported having had six jobs since service, but seemed 
unable to retain employment due to coping and adjustment 
problems.  The veteran's father indicated that since service 
the veteran had been unable to cope, unable to maintain the 
home, and unable to perform the normal duties of cooking, 
cleaning and shopping.  The veteran's father described the 
veteran as being very withdrawn and suspicious, indicating 
that the veteran hears voices and develops headaches at which 
times he seemed to be sitting on a powder keg.  Although the 
veteran had not acted out, the father felt that the veteran 
could easily become violent.  The father also reported that 
the veteran had lived with him since April 1992, that he 
supervised the veteran in everything he did, and that he was 
afraid to leave him alone.  The examiner noted that the 
veteran sat very still during the interview and showed no 
expression, answering questions briefly and to the point.  
The examiner reported that the veteran's affect was flat, his 
sensorium was intact, his associative processes were normal, 
and there were no obvious delusional or hallucinatory 
elements evident at that time.  Accordingly, the examiner 
diagnosed the veteran with paranoid schizophrenia, indicating 
that he was of opinion that the diagnosis was manifest during 
the veteran's period of military service, leading to his 
release from active duty. 

In July 1992, a doctor examined the veteran and diagnosed him 
with a possible schizophrenic psychiatric disorder, 
indicating that the veteran's father reported a strong 
history of violent behavior, and the doctor noted marked 
anger on the part of the veteran during the exam.  The doctor 
also noted that there appeared to be some "slowness" on the 
part of the veteran with regard to his thinking processes and 
confusion with interpreting questions.  The doctor opined 
that this appears to make it impossible for the veteran to 
gain long term employment.  

In September 1992, a psychiatrist noted that the veteran 
presented as very depressed, although not suicidal.  The 
psychiatrist indicated that he was too depressed to engage in 
any type of meaningful vocational rehabilitation at the time, 
but that it should be reconsidered in the future.  The 
psychiatrist diagnosed with veteran with major clinical 
depression, rule out bipolar disorder. 

Another treatment record from September 1992 described the 
veteran's affect as normal, and indicated that the veteran 
was logical and generally organized and constructive in his 
thought process.  A record from a few days later indicated 
that the veteran still did not have flat affect, but that the 
veteran showed concern and distress over his situation.

A psychiatric review in September 1992 conducted by the 
Social Security Administration (SSA) assessed the veteran 
with major depression with paranoia and suicidal ideations.  
Among the characteristics found on the examination were 
anhedonia (pervasive loss of interest in almost all 
activities); appetite disturbance/weight change; sleep 
disturbance, suicidal ideations; and paranoid thinking.  The 
veteran was found to have moderate limitation on the 
activities of daily living; marked difficulties in 
maintaining social functioning; frequent deficiencies in 
concentration, persistence or pace, resulting in failure to 
complete tasks in a timely manner; and repeated episodes of 
deterioration in work or work-like situations.

On a Social Security questionnaire from April 1994, the 
veteran indicated that he was depressed and suicidal and 
could not be left alone for any period of time.  He also 
cited problems with loneliness and insecurity.  The veteran 
indicated that he was prevented from working by anxiety, 
mounting stress, depression, an inability to concentrate, and 
feelings of hopelessness and futility.

In a notarized written statement dated in March 1994, the 
veteran's father attested that since the veteran's return 
from service he had had extensive psychiatric problems which 
included an inability to perform work without intensive and 
direct supervision; an inability to maintain a job; an 
inability to live alone; an inability to understand written 
or verbal instructions; and an inability to maintain 
concentration.

At an RO hearing in August 1994, the veteran testified that 
he received psychiatric counseling during active duty.  His 
reported symptoms at the time of the hearing were a decreased 
attention span and a decreased ability to concentrate on 
tasks assigned to him.  The veteran testified that after 
leaving service he continued to experience psychiatric 
problems manifested by nervousness and anxiety.  He tried to 
work after service and went through several jobs, but at the 
time of the hearing he reported that he was unemployed and 
did not believe that he would be able to hold a job because 
of his anxiety and inability to concentrate.  He also 
reported getting bored at one of the jobs.

Private medical records dated from 1994 to 1999 show that the 
veteran continued to receive psychiatric therapy and that he 
had been prescribed Prozac.  SSA records show that he was 
deemed by this agency to have been disabled by his 
psychiatric illness as of February 1992 for purposes of 
receiving SSA benefits.

On a report of daily living from 1999, the veteran indicated 
that he does some cooking with his wife's supervision, and 
that he does some grocery shopping, but that he almost always 
forgets items, even if they are on a list.  He indicated that 
he goes out occasionally with his wife, but that he rarely 
goes to other peoples' houses, and if he does, he instantly 
feels uncomfortable and has to leave.  The veteran asserted 
that he despises people in authority positions.

In a letter dated February 2000, a mental health counselor 
and psychologist indicated that the veteran was neatly 
dressed and well-groomed, he spoke in a clear and goal 
directed manner, although he had a monotone style.  The 
veteran had a eurythmic mood and a broad affect, with a fair 
level of insight and judgment.  The veteran denied any 
hallucinations.  The veteran reported difficulty handling 
stress and was easily angered.  It was noted that the veteran 
dressed and groomed himself and that he did simple cooking 
and cleaning.  The veteran was diagnosed with major 
depression, recurrent, moderate.  

The report of an April 2001 VA psychiatric examination shows 
that the VA examiner had reviewed the veteran's claims file 
in conjunction with his evaluation of the veteran.  The 
examiner noted that the veteran's wife had hired a baby 
sitter to watch the children when she was out, since the 
veteran was incapable of watching the children.  The wife was 
also troubled by the fact that the veteran would occasionally 
get up and walk away when she was talking to him.  The 
veteran's mood and affect were appropriate and the veteran 
was in no apparent distress.  The veteran also noted that the 
day of the examination was one of his "good days."  He 
denied suicidal ideations, homicidal ideations or 
hallucinations.  The veteran reported that he becomes very 
frustrated and anxious, and finds his anger hard to control.  
The examiner diagnosed the veteran with a major depressive 
disorder and assigned a Global Assessment of Functioning 
(GAF) score of 55, which reflects moderate symptoms of 
depression which affect the veteran's psychological well 
being and his occupational functioning and to a lesser extent 
his social functioning.  The veteran acknowledged that he had 
been arrested once, but that the charges had been dropped.  
The veteran asserted that the arrest stemmed from an incident 
in which one of his stepsons attacked him with a knife.

In a letter dated April 2001, the veteran's mental health 
counselor indicated that she had treated the veteran between 
April 1995 and January 2000.  At his last visit, the veteran 
was alert and oriented to person, place, time and situation.  
His speech was coherent and his eye contact was good.  His 
affect appeared appropriate, but his mood was depressed, sad, 
and somewhat anxious and angry.  He denied auditory 
hallucinations, as well as suicidal ideations, but the 
counselor noted that the veteran had been dealing with severe 
depression off and on since his first visit.  The counselor 
also indicated that since his first visit, the veteran had 
gotten married and was raising two young children and two 
teenage stepsons.  The counselor noted that having two young 
children in such a short period of time caused the veteran 
difficulty as his coping skills were noted to be poor.  

In November 2004, the veteran underwent another VA 
examination.  The examiner noted that the veteran had been 
married for the past 11 years.  The veteran's work history 
was poor and most of his jobs tended to be short lived, 
because of the veteran's tendency to get into altercations 
with his various bosses.  The veteran reported a long history 
of rapid mood swings, often becoming angry for no particular 
reason, and then feeling sad and depressed because of his 
anger.  The veteran also reported impulsive urges, feelings 
of frustration with others, and spending sprees during which 
he would impulsively spend until he reached his credit limit.  
At other times, the veteran indicated that he becomes 
depressed, isolating from others, lacking energy or 
motivation, and staying in bed.  The examiner found the 
veteran to be alert, cooperative and oriented.  The veteran's 
thought processes were logical and goal oriented and his 
speech was coherent and spontaneous.  The veteran's mood was 
depressed and his affect was mood congruent and somewhat 
constricted.  The veteran denied suicidal and homicidal 
ideations, and audiovisual hallucinations.  Both the 
veteran's recent and remote memory appeared to be generally 
intact.  His insight and judgment appeared to be fair and his 
sleep and appetite are generally good.  Accordingly, the 
examiner assessed the veteran to have bipolar disorder and 
assigned a GAF score of 45.  The examiner also indicated that 
the impression of bipolar disorder appears to have been the 
active and appropriate diagnoses for many of the past years. 

A January 2005 treatment note indicated that the veteran had 
last worked in 1992 or 1993.  The veteran was noted to have 
had passive suicidal thoughts at times of severe depression.  
The veteran's affect was described as bland.  The veteran was 
given a GAF score of 45 and his demeanor was described as 
congruent with a mood disorder not in treatment.

In a treatment note from February 2005, the veteran indicated 
that his medication made him feel very angry in an irrational 
way, but that when he stopped taking the medication he became 
depressed.  The psychiatrist indicated that the veteran's 
affect was full, that his mood was level, that his behavior 
is appropriate and under rational control, and that his 
thinking is reality based.  In a second February 2005 
treatment note, a neurologist indicated that the veteran's 
affect was flat.

The Board notes that a GAF score between 41 and 50 is 
representative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting); or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).

A review of the record demonstrates that at the point the 
veteran applied for benefits in April 1992, he was unable to 
retain employment due to periodic anger, as evidenced by the 
fact that he worked 6 different jobs in the first couple 
years after being discharged from service, and by the fact 
that he often had altercations with his supervisors.  This is 
also consistent with the information provided by the 
veteran's father, and the conclusion of the Social Security 
Administration.  The veteran does not appear to have had 
meaningful employment since then, due to his psychiatric 
illness, which is likewise consistent with the GAF score of 
45 assigned in 2005 (i.e., unable to keep a job).  Under 
these circumstances, the Board concludes the veteran 
satisfies the criteria for a 100 percent evaluation through 
out the appeal period, since he is demonstrably unable to 
obtain or retain employment.  


II.  Veterans Claims Assistance Act Compliance

The Board finds that the Agency of Original Jurisdiction has 
substantially satisfied the duties to notify and assist, as 
required by the Veterans Claims Assistance Act of 2000.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the appellant 
in proceeding with this issue given the favorable nature of 
the Board's decision.


ORDER

Entitlement to a 100 percent disability rating for a bipolar 
disorder is granted, effective April 15, 1992.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


